 

Case 1:21-cv-00409-ABJ Document 4 Filed 02/23/21 Page 1 of 2

JS-44 (Rev. 11/2020 DC)

CIVIL COVER SHEET

 

L. (a) PLAINTIFFS
Larry Klayman

(b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF
(EXCEPT IN U.S. PLAINTIFF CASES)

 

DEFENDANTS

Hon. Anna Blackburne-Rigsby, et al

COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT

(IN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

 

 

Larry Klayman

561-558-5336

(c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONENUMBER)

7050 W. Palmetto Park Rd
Boca Raton FL 33433

ATTORNEYS (IF KNOWN)

 

 

1LUS. Government
Plaintiff

© 2 U.S. Government
Defendant

If. BASIS OF JURISDICTION
(PLACEAN x IN ONEBOX ONLY)

) 3 Federal Question
W.S. Government Not a Party)

© 4 Diversity
(Indicate Citizenship of

Parties in item IIT)

 

Citizen or Subject of a
Foreign Country

Incorporated or Principal Place

IIL CITIZENSHIP OF PRINCIPAL PARTIES (PLACEANx IN ONEBOX FOR
PLAINTIFF ANDONEBOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!

PIF

O4

DFT

Oa

of Business in This State

PTF DFT
Citizen of this State ©1 ©1
Citizen of Another State €@) 2 ©O2

Incorporated and Principal Place Os

©)5

of Business in Another State

©O3 ©3

Foreign Nation

Os O86

 

IV. CASE ASSIGNMENT AND NATURE OF SUIT

(Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)

 

© A. Antitrust

[]410 Antitrust

 

© B. Personal Injury/
Malpractice

CI 310 Airplane
(1315 Airplane Product Liability
{J 326 Assault, Libel & Slander
[__] 330 Federal Employers Liability
[7] 340 Marine
{1345 Marine Product Liability
[] 350 Motor Vehicle
(_] 355 Motor Vehicle Product Liability
Cl 360 Other Personal Injury
[J] 362 Medica! Malpractice
365 Product Liability
CI 367 Health Care/Pharmaceutical
Personal Injury Product Liability
[(1368 Asbestos Product Liability

 

© C. Administrative Agency
Review

[1] 151 Medicare Act

Social Securi

{_] 861 HIA (1395ff)

(_] 862 Biack Lung (923)

[7] 863 DIWC/DIWW (405(g))

[__] 864 SSID Title XVI

[] 865 RSI (405())

Other Statutes

[7] 891 Agricultural Acts

[__] 893 Environmental Matters

Cc] 890 Other Statutory Actions (Ef
Administrative Agency is
Involved)

 

© D. Temporary Restraining
Order/Preliminary
Injunction

Any nature of suit from any category
may be selected for this category of
case assignment.

*(f Antitrust, then A governs)*

 

 

Personal Property
(i 3790 Other Fraud

Damage

 

[_] 290 All Other Real Property

((J371 Truth in Lending
| 380 Other Personal Property

CI 385 Property Damage
Product Liability

[71 550 civil Rights
(21 555 Prison Conditions

of Confinement
820 Copyrights
[—] 830 Patent

Drug Application
[_] 840 Trademark

2016 (DTSA)

 

560 Civil Detainee — Conditions

T_] 835 Patent — Abbreviated New

CT] 880 Defend Trade Secrets Act of

 

[(_] 625 Drug Related Seizure of
Property 21 USC 881
[_] 690 Other

{__} 375 False Claims Act

(C} 376 Qui Tam G1 USC
3729(a))

C4 400 State Reapportionment

[1] 430 Banks & Banking

[_] 450 Commerce/ICC Rates/etc

[_] 460 Deportation

[1] 462 Naturalization
Application

 

 

© E. General Civil (Other) OR © F. Pro Se General Civil

Real Property Bankruptcy Federal Tax Suits

(J 210 Land Condemnation [] 422 Appeal 27 USC 158 [7] 870 Taxes (US plaintiff or [1465 Other Immigration Actions
(_]220 Foreclosure {__] 423 Withdrawal 28 USC 157 defendant) [—] 470 Racketeer Influenced
[_]230 Rent, Lease & Ejectment ["] 371 me rhird Party 26 USC & Corrupt Organization
| 240 Torts to Land PI 535 Death Penalty [1480 Consumer Credit

[245 Tort Product Liabitity ath Pena :

540 Mandamus & Other Forfeiture/Penalty Chass Telephone Consumer

Protection Act (TCPA)
[__] 490 Cable/Satellite TV
[_] 850 Securities/Commodities/
Exchange
[_] 896 Arbitration

[] 899 Administrative Procedure
Act/Review or Appeal of

Agency Decision

[7] 950 Constitutionality of State
Statutes

[] 890 Other Statutory Actions
(if not administrative agency
review or Privacy Act)

 

 

 
 

Case 1:21-cv-00409-ABJ Document 4 Filed 02/23/21 Page 2 of 2

 

 

 

 

 

 

© G. Habeas Corpus/ © H. Employment © 1. FOIA/Privacy Act © J. Student Loan
2255 Discrimination
[7] 530 Habeas Corpus — General [_] 442 Civil Rights - Employment [7] 895 Freedom of Information Act | [7_]152 Recovery of Defaulted
(1510 Motion/Vacate Sentence (criteria: race, gender/sex, [| 890 Other Statutory Actions Student Loan
[1 463 Habeas Corpus — Alien national origin, {if Privacy Act) (excluding veterans)
Detainee discrimination, disability, age,
religion, retaliation)
* (If pro se, select this deck)* *(If pro se, select this deck)*
© K. Labor/ERISA © L. Other Civil Rights © M. Contract © N. Three-Judge
(non-employment) (non-employment) Court
Cl 110 Insurance
| 710 Fair Labor Standards Act [7] 441 Voting {if not Voting Rights [7] 120 Marine Cl 441 Civil Rights — Voting
[7] 720 Labor/Mgmt. Relations Act) [130 Miller Act (if Voting Rights Act)
(1 740 Labor Railway Act [7] 443 Housing/Accommodations {1140 Negotiable Instrument
{__] 751 Family and Medical [1440 Other Civil Rights (1150 Recovery of Overpayment
Leave Act (445 Americans w/Disabilities — & Enforcement of
[_] 790 Other Labor Litigation Employment Judgment
{] 791 Empl. Ret. Inc. Security Act {1446 Americans w/Disabilities - [153 Recovery of Overpayment
Other of Veteran’s Benefits
(7448 Education [7]160 Stockholder’s Suits
Cl 190 Other Contracts
{_]195 Contract Product Liability
| 196 Franchise
V. ORIGIN
© 1 Original © 2 Removed © 3 Remanded oO 4 Reinstated © 5 Transferred © 6 Multi-district © 7 Appeal to oO 8 Multi-district
Proceeding from State from Appellate or Reopened from another Litigation District Judge Litigation —
Court Court district (specify) from Mag. Direct File

Judge

 

VL CAUSE OF ACTION (CITE THE US. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
42 USC 1983

 

 

 

VI. REQUESTED IN CHECKIF THIS IS A CLASS DEMAND $ Check YES only if demanded in complaint
COMPLAINT ACTION UNDERF.R.CP. 23 JURY DEMAND: yesL__| noL_]
VII. RELATED CASE(S) (See instruction) YES [ | NO f rd | Ifyes, please complete related case form
IF ANY
DATE: 2/23/2021 —_—_—Ss=| SIGNATURE OF ATTORNEY OF RECORD /s/ Larry Klayman

 

 

 

 

 

INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
Authority for Civil Cover Sheet

The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papersas required
by law, exceptas provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil coversheet. These tips coincide with the Roman Numerals on the cover sheet.

L COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiffis outside the United States.

Til. CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
under Section II.

Iv. CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
represents the pnmary cause of action found in your complaint. You may select only onecategory. You mustalso select one corresponding
nature of suit found under the category of the case.

VE CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filmg and write a brief statement of the primary cause.

VI. RELATED CASE(S), IF ANY: Ifyou indicated that thereis a related case, you must complete a related case form, which may be obtained from
the Cletk’s Office.

Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.
